Citation Nr: 1626819	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  14-14 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel

INTRODUCTION

The Veteran had active service in the Navy from August 1972 to December 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned in April 2016.  A transcript of that hearing is of record.  

The claim is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Although the Board sincerely regrets the additional delay, further development is required prior to adjudicating the Veteran's claim.  A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Veteran seeks entitlement to service connection for diabetes mellitus, type II, which he contends is the result of in-service herbicide exposure.  The evidence of record confirms that the Veteran has a current diagnosis of diabetes.  In the case of a Veteran who was exposed to herbicides in-service, service connection for certain diseases, including diabetes, will be presumed if they become manifest to a degree of 10 percent or more at any time after service.  See 38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).  The crucial issue in this case, therefore, is whether the Veteran was exposed to herbicides in service.

The Veteran asserts that he was exposed to herbicides in-service as a result of his service aboard the U.S.S. Bausell and U.S.S. Rogers.  See April 2016 hearing testimony.  
A Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  38 C.F.R. § 3.307(a)(6)(iii)  (2015) notes that "'Service in the Republic of Vietnam' includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam." 

The Board is cognizant of the recent discussion in Gray v. McDonald with regard to the categorization of ships as either "brown water" or "blue water".  In Gray, the Court held that the manner in which VA has defined inland waterways was both inconsistent with the identified purpose of the statute (i.e., providing compensation to Veterans based on the likelihood of exposure to herbicides) and irrational.  See Gray v. McDonald, 27 Vet. App. 313 (2015).  The Court further found that although VA's definition of inland waterways was irrational and not entitled to deference, VA retained its discretionary authority to define the scope of the presumption.  Id.   Inland waterways have since been redefined as fresh water rivers, streams, canals, and similar waterways, which are distinct from offshore waters in that they do not contain salty or brackish water and are not subject to regular tidal influence.  

With regard to the claim at issue, in light of Gray, additional effort should be undertaken to obtain relevant evidence pertaining to the activities of the U.S.S. Roselle and U.S.S. Rogers at the time of the Veteran's service onboard.  VA should attempt to determine, if possible, the proximity to land of the Veteran's naval service in Vietnam coastal waters.

Accordingly, the case is REMANDED for the following action:

1.  Develop for evidence showing that the U.S.S. Bausell and U.S.S. Rogers, or small boats launched by either ship, during the Veteran's active service aboard those ships, operated on the inland waterways.  See M21-1, IV.ii.1.H.2.h, j.

2. Following any additional indicated development, review the claims file and readjudicate the Veteran's claim of service connection for diabetes mellitus, type II.  In that regard, and in concert with the recently decided case of Gray v. McDonald, 27 Vet. App. 313 (2015), make a determination as to whether it is at least as likely as not (a probability of 50 percent or greater) that:

a) the U.S.S. Roselle and U.S.S. Rogers had any shipboard operations which occurred in the inland waters of Vietnam when the Veteran served aboard, which would meet the criteria for the purposes of applying the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(e); or

b) the Veteran served aboard small boats launched from the ship(s) that operated in the inland waterways.

If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


